Citation Nr: 0612804	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-29 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for pain of the left 
shoulder, arm and hand, secondary to service connected 
residuals of fracture of C-4 and C-5.  

2.  Entitlement to a rating in excess of 10 percent for the 
bone graft donor site of the right fibula.  

3.  Entitlement to a compensable evaluation for scar of the 
donor site of the right fibular area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from August 1973 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied entitlement to service 
connection for pain of the left shoulder, arm and hand; and 
also assigned a separate 10 percent evaluation effective June 
11, 2002, for the bone graft donor site of the right fibula.  

The veteran presented testimony at a personal hearing in 
February 2006 before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for pain of 
the left shoulder, arm and hand, secondary to service 
connected residuals of fracture of C-4 and C-5, is  addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not show that the bone graft donor site of the right 
fibula is productive of moderate disability.   

2.  The competent and probative medical evidence of record 
shows that the scar at the donor site of the right fibula is 
thin, well healed, non-tender, less than 929 square 
centimeters, and does not cause limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the bone graft donor site of the right fibula have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.71a, 
Diagnostic Codes 5299-5262 (2005).

2.  The criteria for a compensable evaluation for the scar of 
the donor site of the right fibula have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.118, Diagnostic Code 7805 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, prior to 
the initial rating decision, and in November 2005, notifying 
the veteran of VA's duty to assist and of the evidence that 
the appellant needed to submit.  In addition, the RO sent a 
rating decision in August 2003, and a statement of the case 
in June 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied the duty to notify prior to the final 
adjudication in the October 2004 supplemental statement of 
the case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir.  Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  

II.  Donor site of the right fibula

In June 2002 the veteran sought to open/reopen compensation 
claims for multiple conditions to include right leg problems.  
He stated that the area of his leg from which the bone had 
been removed was causing extreme pain several times a month 
for one to three days at a time.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In service the veteran suffered a fracture at C4-C5 and a 
bone graft was removed from the middle third of the lateral 
portion of the right tibia for surgical repair.  Residuals 
were recorded at a VA examination in March 1976.  In a rating 
decision in May 1976, the RO granted entitlement to service 
connection for a scar at the donor site on his right leg, 
evaluated as zero percent (noncompensable) effective from 
April 9, 1975, under Diagnostic Code 7805.  

In September 1978 the veteran sought entitlement to service 
connection for right leg problems which the RO denied in a 
January 1979 rating decision.  The zero percent evaluation 
was confirmed and continued for the scar of the donor site of 
the right fibula area.  

In October 1983 the veteran disagreed with the January 1979 
rating decision.  He stated that his right leg problem was 
related to the surgery for fusion of his neck, as since that 
time he had had problems with pain since bone had been 
removed to be transplanted in his neck.  His delay in 
appealing the decision was because he had hoped for some 
improvement with time which had not occurred.  The RO wrote 
to the veteran in November 1983 notifying him that the appeal 
period for the January 1979 rating decision had expired 
before the receipt of his October 1983 statement.  The RO 
notified the veteran that his claim could be reopened if new 
and material evidence were submitted.

In February 1995 the veteran wrote that he was submitting 
private medical evidence as new and material evidence to re-
open his claim for an increase of the bone graft scar of the 
right fibula.  The private medical evidence noted 
intermittent pain at the bone graft site.  X-rays showed no 
healing of this bone and the pain he was having was related 
to the previous surgery.  In a July 1995 rating decision, the 
RO confirmed the zero percent evaluation for donor site scar 
of the right fibular area.    

With his claim received in June 2002, the veteran included 
private medical records in August and September 2002 that 
show complaints of continued right leg pain that got worse 
with increased use.  In August 2002, he reported having 
chronic pain since the procedure was performed in 1974.  He 
complained that his calf pain radiated to his ankle.  There 
was no numbness or weakness noted.  He had pain in the calf 
area with leg lifts.  The lower extremity was intact 
neurovascular and he had normal sensation to soft touch from 
the toes to the hip.  Pain occurred with flexion and 
extension of the ankle but inversion and eversion was pain 
free.  The calf was soft and pliable with no pain being 
produced with palpation.  The assessment was hamstring 
tightness bilaterally.  Medication and exercises were 
prescribed.  In September 2002 he had full range of motion of 
the knee and hip.  At the bone graft donor site there was no 
erythema, edema, or ecchymosis.  He walked with a slight 
favoring of the right leg, but no significant limp.  The 
assessment was right leg myalgias, improved.  He was to 
continue with medication and exercises.  

A negative reply was received from the Minneapolis VA Medical 
Center for records for this condition for the period from 
June 2000 to October 2002.

At a VA neurological examination in November 2002, the 
veteran provided the history of his injury and bone graft 
taken from his right fibula.  He continued to have pain at 
the donor site in his right leg and described the severity 
and occurrence of the pain.  Examination revealed a 10 
centimeter long vertical scar on the lateral side of the 
right lower leg.  The scar was thin and well healed.  It was 
not hypertrophic, indurated, nor tender.  There was no 
palpable abnormality in the right lower leg.  The leg lengths 
were equal right to left from the anterior superior iliac 
spine to the medial malleolus.  Circumference of both thighs 
and calves were equal right to left.  Strength testing in the 
lower extremities revealed all muscle groups at 5/5.  The 
patellar and Achilles reflexes were sluggish but symmetric.  
Sensation was normal.  

An x-ray of the right lower leg revealed resection of the mid 
portion of the right fibula.  There was some regeneration of 
bone but this was not complete.  There had been no change 
since March 1995.  The impression was persistent pain of the 
right mid fibula at site of bone removal for grafting which 
had not improved in the past ten years.  

In a medical opinion provided in April 2003, a VA physician 
noted that the fibula was the bone graft harvest site and up 
to 30 percent of patients have long term, or permanent, pain 
at the site of bone removal.  The etiology, however, was 
unknown.  The diagnosis was post-bone graft harvest pain.  

In an August 2003 rating decision, the RO noted that this 
disability was not specifically listed in the rating 
schedule; therefore, it was rated analogous to a disability 
in which not only the functions affected, but anatomical 
localization and symptoms are closely related.  By analogy, 
the RO granted an evaluation of 10 percent for a superficial 
scar that is painful on examination and recorded it as a 10 
percent evaluation for scar of the donor site of the right 
fibular area under Diagnostic Codes 7899-7804 effective June 
11, 2002.  

The veteran disagreed with the evaluation and noted that he 
took medication for pain prescribed by his VA doctor.  
Occasionally while walking, he had a sharp pain in his leg 
that almost would make him fall and his leg would hurt the 
rest of the day.  He had to use a cane two to three times a 
month for periods of two to three days because of the pain.  

In the statement of the case (SOC), the RO discussed that 10 
percent had been granted by analogy for painful scar.  Other 
diagnostic codes had been considered for a higher evaluation, 
namely, Diagnostic Codes 5275, shortening of bones of the 
lower extremity, and 5262, impairment of tibia, fibula, 
however, a 20 percent evaluation was not warranted under 
these codes.  

In the veteran's substantive appeal, he indicated that when 
he filed his original claim, he claimed that part of his 
right leg where the bone had been removed was causing him 
periodic pain.  The VA had rated this as a re-evaluation of 
scar donor site.  He referred to medical evidence, an x-ray 
report that there was not complete regeneration of bone at 
the resection of the mid portion of his right fibula.  The 
veteran stated that this was what is causing him pain-not 
the exterior scar.  It felt like bone was moving in his leg 
and getting caught on the muscle of his leg.  

In the supplemental statement of the case (SSOC), the RO 
noted that in the August 2003 rating decision the evaluation 
of the scar of the donor site of the right fibular area was 
increased from 0 to 10 percent.  The RO explained that while 
the surgical scar had been described as thin and well healed, 
not hypertrophic, infuriated or tender, there were findings 
of incomplete regeneration of bone at the donor site with 
complaints of pain.  Rating was done as analogous to a 
painful scar and a 10 percent evaluation was assigned.  
Although the scar itself was not tender or painful, there was 
pain at the bone donor site.  The evidence did not warrant a 
higher 20 percent evaluation under other diagnostic codes, 
therefore the RO continued the evaluation of 10 percent.  

The RO continued that rating after review of recent VA 
medical evidence, there was no evidence to show increased 
disability of the knee or ankle resulting from the donor site 
disability, nor increased shortening of that extremity.  The 
current 10 percent evaluation for pain, as analogous to a 
painful scar, remained in order.

The RO also considered whether a separate evaluation for the 
scar itself would be appropriate.  Because the evidence did 
not show that the scar itself met any of the requirements for 
a compensable evaluation, a separate evaluation was not 
assigned.

At the February 2006 hearing, the veteran testified that the 
issue he seeks is entitlement to a separate rating for a 
right fibula disability.

Although the veteran is seeking a separate rating for a right 
fibula disability, in fact, our review finds that in the 
August 2003 rating decision, the RO assigned a separate 
evaluation for the bone graft donor site of the right fibula.  
The RO rated it by analogy to a painful scar.  

The Board agrees that a separate evaluation is warranted for 
the bone graft donor site.  However, first, it would be 
clearer to characterize the disability for which the separate 
evaluation is assigned as bone graft donor site of the right 
fibula.  The Board notes that although the RO assigned an 
evaluation for the bone graft donor site rated by analogy to 
a painful scar, in the formal rating decision the RO 
continued the previous characterization of the disability as 
scar, donor site, right fibular area; however, changed the 
diagnostic codes to reflect the disability was being rated by 
analogy to a painful scar.    

Second, although the RO assigned the evaluation by analogy 
under diagnostic code 7899-7804 which is for painful scar, 
the Board finds that the bone graft donor site would be more 
appropriately rated by analogy under diagnostic code 5262 for 
impairment of tibia and fibular.  The November 2002 VA 
examiner noted that an x-ray of the right lower leg revealed 
some, but not complete, regeneration of bone at the resection 
of the mid portion of the right fibula.  The veteran's 
complaints of pain are not related to the scar but to the 
bone harvest site.  Accordingly, we conclude that the bone 
graft donor site is more appropriately evaluated by analogy 
under diagnostic code 5262.

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided.  Malunion of the tibia and fibula warrants a 20 
percent evaluation if there is moderate knee or ankle 
disability and a 10 percent rating if such disability is 
slight.  38 C.F.R. 4.71a, Diagnostic Code 5262 (2005).

Upon review of the record, the Board finds that a separate 
evaluation in excess of 10 percent is not warranted for the 
veteran's bone graft donor site of the right fibula.  The 
evidence does not show symptoms that more nearly approximate 
the criteria for a higher rating.  

In order to warrant a 20 percent evaluation under Diagnostic 
Code 5262, which is the next highest rating available for 
impairment of tibia and fibula, his disability would have to 
be manifested by moderate disability.  However, medical 
evidence of record has revealed no evidence of moderate 
disability due to the bone graft donor site of the right 
fibula.  The evidence of record shows that there has not been 
complete regeneration of the bone, the veteran walks slightly 
favoring the right leg and he primarily has complaints of 
pain with radiation to his ankle.  The medical evidence of 
record does not show loss of range of motion of the right 
ankle or right knee as a result of the disability.  The 
medical evidence of record does not demonstrate any 
additional functional loss to warrant an increased evaluation 
under Diagnostic Code 5262.

The veteran's primary complaint regarding the bone graft 
donor site of the right fibula is pain with excess use.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  In short, the Board finds that the degree of 
pain described by the veteran is sufficiently contemplated by 
the currently assigned 10 percent evaluation under Diagnostic 
Code 5262.

The Board also notes that in a rating decision in May 1976 
the veteran had been granted service connection for scar, 
donor site, of the right fibular area, evaluated as zero 
percent from April 9, 1975.  Although the AOJ removed "scar, 
donor site, right fibular area" evaluated as noncompensable 
under Diagnostic Code 7805 from the August 2003 formal rating 
decision, this separate, noncompensable evaluation continues 
and should be so reflected in the veteran's records.  The RO 
determined that a separate compensable evaluation is not 
warranted for the scar of the donor site of the right fibular 
area.  Therefore, the veteran has a 10 percent rating for 
disability manifested by deformity of the bone at the donor 
site.  He also has a noncompensable rating for a disability 
of the skin, the scar.  The Board will examine whether any 
higher rating is warranted for the skin disability.

During the veteran's appeal, the schedule of ratings for skin 
disorders was revised.  The new regulations were effective as 
of August 30, 2002.  Where a law or regulation changes after 
a claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current schedular criteria.  See, VAOPGCPREC 
7-2003, 69 Fed. Reg. 25179 (2004).  The effective-date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. 
Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).

However, there is basically no change of the criteria 
pertinent to this claim.  Under the old regulations, for 
scars that are superficial, tender, and painful on objective 
demonstration, a 10 percent evaluation is provided under DC 
7804.  For other scars, the basis of evaluation is rated on 
limitation of function of the affected part in accordance 
with DC 7805.

Under the amended regulations, a 10 percent disability rating 
is assigned for superficial scars that are painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804 
(2005).  Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
DC 7805 (2005).

The medical evidence of record consistently describes the 
scar as 10 centimeters long, thin, vertical, well-healed and 
non tender.  The evidence does not show any limitation of 
function caused solely be the skin disability, the scar.  The 
Board concludes that a compensable evaluation for a scar of 
the right fibular area is not warranted.  

Based upon a full review of the record, the Board finds that 
the evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of evidence is against the claim for an 
increased rating for the veteran's bone graft donor site of 
the right fibula and for a compensable evaluation for scar of 
the donor site of the right fibula, the benefit-of- the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b).  See Gilbert, supra.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his scar or bone graft donor site.  There is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  In sum, the schedular 
rating criteria are adequate for evaluating this case.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995)


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bone graft donor site of the right fibula is denied.

Entitlement to a compensable rating for scar of the donor 
site of the right fibula is denied.


REMAND

The RO did not include the issue of entitlement to service 
connection for pain of the left shoulder, arm and hand, 
secondary to service connected residuals of fracture of C-4 
and C-5 in an October 2002 letter, prior to the initial 
rating decision, to the veteran notifying him of VA's duty to 
assist.  The Veterans Claims Assistance Act (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000); codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Later, the RO did send notice under the provisions of the 
VCAA in a November 2005 letter; however, there was no 
adjudication of the claim by the RO subsequent to the 
veteran's receipt of the required notice.  Accordingly, the 
claim must be remanded for re-adjudication of this issue.  
Mayfield v. Nicholson, No. 05-7157, __ F.3d __, 2006 WL 
861143 (Fed. Cir.  Apr. 5, 1996).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following action:

Readjudicate the appellant's claim of 
entitlement to service connection for pain 
of the left shoulder, arm and hand, 
secondary to service connected residuals of 
fracture of C-4 and C-5 with consideration 
of any additional evidence added to the 
record subsequent to the October 2004 
supplemental statement of the case.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


